Citation Nr: 0520996	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  99-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
VARO in Detroit which confirmed and continued a 30 percent 
disability rating for the veteran's PTSD.

The Board denied the claim in August 2001.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  Based upon an August 2002 "Joint Motion For 
Remand to the BVA and to Stay Proceedings," the Court 
vacated the August 2001 Board decision and remanded the 
matter to the Board.  In July 2003 and again in May 2004, the 
Board remanded the case for further development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The competent and probative evidence of record shows that 
the veteran's PTSD has been manifested by definite or 
moderately large occupational and social impairment; and no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, due to symptoms such as 
depression, anxiety, suspiciousness, weekly panic attacks, 
and sleep impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004); 
38 C.F.R. § 4.132, DC 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Consistent with these duties, 
the Board remanded the matter in July 2003 and May 2004 to 
obtain any additional records and insure notification 
compliant with the VCAA and its implementing regulations.  
The RO has complied with the Board's remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In a November 2004 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the November 2004 VCAA 
notice was provided to the veteran long after the initial 
adjudication of his claim in February 1999.  Although the 
veteran did not receive a VCAA notice prior to the initial 
rating decision denying his claim, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran.  The VCAA notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  It is also noted that after providing the 
veteran the appropriate VCAA notices and affording him the 
opportunity to respond, the RO reconsidered the veteran's 
claim.  Moreover, the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
It is also noted that the veteran's service department 
medical records are on file, as are relevant post-service 
clinical records.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2004).  There is no indication 
of outstanding records, nor is there a need for another VA 
medical opinion, given the thoroughness of the examination 
reports recently obtained by the RO.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  Moreover, the 
veteran has been afforded several VA medical examinations in 
connection with his claims.  The examination reports provide 
the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  Neither the 
veteran nor his representative has argued otherwise or 
presented any plausible showing of prejudice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

In the Joint Motion to Remand to the BVA and Stay 
Proceedings, filed with the Court, it was noted that the 
veteran's claim potentially dated to 1996, thus the Board 
erred in its August 2001 decision by failing to address the 
applicability of rating criteria in effect at that time.  The 
Board must agree, and finds that the veteran's claim does 
predate the effective date of the new regulations.
 
VA issued new regulations for the evaluation of psychiatric 
disabilities, effective as of November 7, 1996.  In a 
precedent opinion, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  In the event that it is determined that 
the prior version is more favorable, then the Board should 
apply the former provision to periods both before and after 
the effective date of the regulatory change. See VAOPGCPREC 
3-2000 (April 10, 1999).  When amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to November 
7, 1996, the Board may apply only the previous version of the 
rating criteria.  As of the effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The Board notes that the RO issued a rating decision on 
September 27, 1996 that granted the veteran's claim of 
entitlement to a temporary total disability rating under 
38 C.F.R. § 4.29 for hospitalization in June and July 1996.  
Significantly, the RO denied the veteran's claim of 
entitlement to a rating for PTSD greater than 30 percent.  
Review of the veteran's claims folder reveals no 
communication from the veteran exhibiting an intent to 
disagree with the denial of a rating greater than 30 percent.  
Thus, the September 1996 rating decision is final.

In March 1997, the veteran submitted a claim of entitlement 
to another period of temporary total disability rating under 
§ 4.29 for hospitalization in February and March 1997.  This 
claim was granted in a rating decision in May 1997.

The next communication from the veteran that indicates an 
intent to claim entitlement to an increased rating was 
received in September 1998.  Thus, there was no formal claim 
of entitlement to an increased rating pending when the new 
regulations became effective.

The Board finds that the single group therapy session which 
the veteran attended on October 2, 1996, qualifies as an 
informal claim under 38 C.F.R. § 3.159(b)(1).  Thus, the 
veteran had an informal claim pending prior to the effective 
date of the revised regulations in November 1996.

Rating Criteria

As noted, the veteran's PTSD is evaluated by the RO as 30 
percent disabling under Diagnostic Code (DC or Code) 9411.  
At the time of the veteran's informal claim, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, DC 9411 
(1996).  Under these old criteria, a 10 percent evaluation 
was provided where there were neurotic symptoms which 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  Id.  

A 30 percent rating required definite or "moderately large" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  Id.  The VA General Counsel, in 
response to an invitation by the United States Court of 
Appeals for Veterans Claims (Court) to construe the term 
"definite" in a manner that would quantify the degree of 
impairment, concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for psychoneurosis manifested by severe impairment of social 
and industrial adaptability.  See 38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

Under the new criteria effective November 7, 1996, the use of 
the General Rating Formula for Mental Disorders is 
prescribed.  Under the new formula, a 10 percent disability 
rating is assigned when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, Code 
9411 (2004).

A 30 percent rating will be assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

When a mental disorder that develops in service as a result 
of a highly stressful event is severe enough to bring about 
the veteran's release from active military service, the 
rating agency shall assign an evaluation of not less than 50 
percent and schedule an examination within the six month 
period following the veteran's discharge to determine whether 
a change in evaluation is warranted.  38 C.F.R. §§ 4.129 
(2004) (effective November 1996).

Factual Background

The veteran served in Vietnam from January 1970 to December 
1970.  His awards and medals include the Combat Infantryman 
Badge, the Air Medal, the Bronze Star Medal, and the Army 
Commendation Medal.

The veteran filed for disability benefits from the Social 
Security Administration (SSA) and all files received from 
that agency have been reviewed.

By rating decision dated in January 1995, service connection 
for PTSD was granted and a 30 percent disability rating was 
assigned, effective June 9, 1994, the date of receipt of the 
veteran's claim for service connection.  As noted above, the 
veteran was assigned a temporary total disability rating 
based on hospitalization for the service-connected PTSD from 
June 4, 1996.  The pre-hospitalization rating of 30 percent 
was reestablished, effective July 1, 1996, in the September 
1996 rating decision.

During the veteran's June 1996 VA hospitalization, the 
veteran reported a history of nightmares, intrusive thoughts, 
and fits of rage.  The veteran reported the symptoms were 
precipitated by songs, fireworks and the smell of gas or 
diesel fuel.  He had nightmares focusing on traumatic events 
that occurred in Vietnam.  He also described flashbacks, when 
he felt he was in Vietnam, and guilt over surviving the 
experiences.  The veteran was noted to be cheerful when 
describing seeing rows of American dead in Vietnam.  He had 
noticed an increase of symptomatology during the previous 
winter.  He experienced an increase in feeling of depression 
and his desire to isolate from others and also experienced 
anorexia, a sense of hopelessness, and suicidal ideation.  
However, the veteran reported a decrease in suicidal ideation 
over the previous month, and did not report any specific 
plan.

On mental status examination, the veteran was noted to be 
pleasant, cooperative, and with a normal range of affect.  He 
was tearful when describing Vietnam events.  There was no 
apparent disorder of thought form or content.  No disorder of 
speech.  No evidence of cognitive impairment.  He denied 
suicidal or homicidal ideation.

He had been admitted with a primary diagnosis of exacerbation 
of PTSD.  He was treated for three weeks, including no 
psychiatric medications, other than Trazodone which was 
discontinued after an increase in nightmares.  During his 
hospitalization, the veteran was active in group therapy and 
was described as interacting well with other patients.  The 
veteran was reported to have initially made progress working 
on his PTSD symptomatology, but about halfway through became 
sidetracked with an interpersonal relationship.  He was 
discharged with continued nightmares, though he reported a 
decrease in frequency.  At the time of discharge, the veteran 
also reported an overall decrease in his PTSD symptoms.  He 
denied any suicidal ideation at discharge.  His discharge 
diagnoses were PTSD, history of major depressive disorder, 
and history of polysubstance abuse.  His GAF score was 45.

The veteran's VA therapist, a social worker, submitted a 
letter in support of the veteran's claims in September 1996.  
He noted that the veteran began treatment in March 1994.  
During the veteran's early visits he reported reoccurring 
memories and nightmares of Vietnam that the veteran found 
disturbing and frightening.  The veteran was noted to be 
cordial and cooperative during his visits; however, the 
memories of Vietnam at times became so disturbing that some 
of the visits were cut short.  As a consequence, he began to 
miss appointments and soon was not coming in for treatment.

The veteran returned to treatment in October 1995.  October 
was noted to be an important anniversary month, due to the 
veteran's helicopter crash in Vietnam.  In late September of 
1995, the veteran reportedly injured his hand and wrist 
severely during a flashback of the war.  It was in that 
period that the veteran requested a referral for inpatient 
treatment.

The veteran was reported to be making an honest effort to 
deal with his PTSD.  His reaction to the disorder had often 
been by displaying fits of anger and not being able to deal 
with the day-to-day stress of a full time job.  The veteran 
was said to exhibit negative behaviors to supervisors which 
gave him a severe industrial impairment.  The veteran was 
seen to be a person who could not remain productive for a 
long period of time in today's more stringent work 
environment.

As noted above, based upon the therapist's letter, the 
veteran's treatment records, and the report from this 
hospitalization, the veteran was denied a rating above 30 
percent in September 1996.  The veteran was granted a 
temporary 100 percent disability rating 

In October 1996, the veteran attended a group therapy 
session.  The veteran was noted to be stable and compliant 
with his medications.  He was supportive of each member that 
shared with the group.  He shared his week with the group and 
he reported still experiencing some symptoms of PTSD.

In a December 1996 group therapy report, it was noted that 
the veteran reported to have visited the Vietnam memorial in 
Washington, D.C.  He had returned and gone into social 
isolation.  Later that month, his case was closed for 
nonattendance to the group.

The veteran was hospitalized from February to March 1997.  
Prior to admission, the veteran complained of increased 
frequency in his nightmares, flashbacks, insomnia, and noted 
decreased energy and activity level.  He noted that he had 
become quite irritable, almost choking a man who 
inadvertently bumped him in a bar.  He denied any suicidal or 
homicidal ideation.

The veteran was noted to live alone, having been divorced in 
1983 after 18 years of marriage.  He had a 16 year old 
daughter.  His relationship with his family was described as 
excellent.  He had quit his job as a truck driver due to low 
back pain.

On mental status examination the veteran was alert, oriented, 
and appropriate.  His speech was spontaneous and fluent.  He 
appeared slightly anxious with a full range of affect.  He 
did not express any depressive cognitions, nor any suicidal 
or homicidal ideation.  He had no thought disorder or 
perceptual difficulties noted.  He had some insight into his 
disease.  He was noted to have a negative toxicology 
screening test.

He was noted to have been admitted due to seasonal stressors.  
He responded well to the milieu, interacting well socially.  
He was still troubled by flashbacks and occasional episodes 
of extreme anxiety which resolved relatively quickly.  The 
veteran attributed his improvement in his PTSD symptoms to 
the social milieu.  He reported feeling very safe, also 
noting the benefit of having peers with similar experiences.  
He participated well in group.  He attempted a weekend pass, 
during which he noted increased stress.  Upon returning his 
anxiety level again diminished.  A second weekend pass went 
much better, with only minimal increases in his anxiety 
level.

At the time of his discharge, he had improved sleep, energy, 
and activity level with marked reduction in nightmares and 
flashback frequency.  The veteran reported feeling more 
confident in dealing with his anxiety level.  He felt the 
structured regimen of his discharge plans would see him 
through the following months, which had been hard on him in 
the past, due to the anniversaries of several friends' deaths 
in Vietnam.  On discharge his diagnoses were PTSD, history of 
major depression - currently in remission, and history of 
polysubstance abuse.  The GAF score assigned was 55 to 60.

By rating decision dated in May 1997, the veteran was awarded 
another temporary total disability rating based on 
hospitalization for his service-connected PTSD from February 
1997.  The pre-hospitalization rating of 30 percent was 
reestablished, effective April 1997.

Subsequent to his hospitalization, the veteran again began 
group and individual therapy sessions with a social 
worker/therapist.  He was generally noted to be isolative at 
home and not sleeping well because of his symptoms of PTSD.  
At the time of one such visit in March 1998, it was noted the 
veteran was having residual symptoms of PTSD, such as 
nightmares, flashbacks, and social withdrawal with increased 
irritability.  He lived alone because he could not establish 
any meaningful relationships because of his paranoia and 
aggressive potential.  It was noted he had been hospitalized 
twice previously for exacerbations of PTSD and was now 
thinking about an inpatient PTSD program at the North Chicago 
VA Medical Center.  His medications included 100 milligrams 
of Zoloft every morning for depression symptoms and 
irritability; 50 milligrams of Trazodone every night for 
insomnia and nightmares; and 2 milligrams of Ativan every day 
on as-needed basis and divided doses for anxiety or the full 
dosage every night to reduce anxiety contributing to 
insomnia.  He was to be followed regularly every three months 
for medication review and he would be coming in for 
supportive and group psychotherapy when needed.

In September 1997, the veteran's disability claim was denied 
by the SSA.  

A Michigan Disability Determination Service psychiatric 
examination report, dated in November 1998, notes 
symptomatology consistent with that reported to VA.  He 
reported flashbacks, nightmares, and reliving experiences of 
the war.  He complained of lower back pain and right leg 
pain.  The veteran reported trying to hold a job up until 
four years earlier, when he was laid off because of 
inappropriate "rages."  He had been working as a truck 
driver, but because of his carelessness, recklessness, and 
increased flashbacks, he was not able to hold a job.  He 
could not control his driving because of flashbacks and 
uncontrollable anger.  He slept poorly, wakening repeatedly.  
When he awoke at night, he walked around.  He attempted to 
nap during the day.  He denied having any suicidal plans at 
that time, but admitted to fleeting thought off and on since 
he returned from Vietnam.  He reported being hospitalized at 
least two times at VA for suicidal thoughts.  About two years 
earlier he had injured his hand when he smashed a door with 
his fist, then he felt suicidal.

He was reported to have been married only three years, then 
divorced, with one daughter.  He was not able to get along 
with people because of his poor anger control.

The veteran did not present with any delusional thinking or 
hallucinations.  He denied having any current suicidal or 
homicidal plans, but admitted to having had thoughts of 
suicide in the past.  He reported problems with sleep, 
appetite, concentration, and energy.  He was noted to be 
cooperative and gave information without hesitation.

The examiner noted a diagnosis of PTSD, rule out recurrent 
major depression.  His GAF score was noted to currently be 
60.  

At the time of another visit in March 1999, the veteran 
reported he had had an exacerbation of his PTSD when he went 
to Florida to visit friends.  Additionally, he had gotten a 
rejection letter from VA.  Coping skills were discussed.  The 
amount of Sertraline was increased to control his depression.  
No active suicidal or homicidal ideation was noted.  It was 
indicated he seemed to be able to take care of his activities 
of daily living fairly well.  Supportive psychotherapy was 
provided and he would be followed up as scheduled.

The veteran was accorded a PTSD examination by VA in April 
1999.  The veteran reported two psychiatric hospitalizations 
in the past.  He reported he was seeing a physician at the 
Saginaw VA since 1992 on a monthly basis.  He was also being 
followed up by a counselor.  Current medications included 
Zoloft and Trazodone.

Information for the examination was obtained from the 
veteran's records and from the veteran himself.  He stated he 
was currently living alone.  The veteran referred to trouble 
with three dates each year.  He had significant difficulty in 
October, the month in which his helicopter was apparently 
shot down.  He stated that he isolated himself.  He also 
reported fits of rage with people.  Additionally, he 
indicated he had difficulty on Veterans Day.  He had feelings 
of guilt and a depressed mood.  He added that a friend of his 
had committed suicide in February 1999 and this was difficult 
for him.  He described his sleep as poor.

The veteran went on to relate having recurrent nightmares of 
his helicopter crash 2 to 3 times a month.  He described 
having intrusive memories about Vietnam.  He described his 
appetite as fluctuating and his energy levels as poor.  He 
denied any suicidal ideation.  He reported hearing voices 
calling his name.  He also reported having flashbacks in 
which he would smell fuel or the noise of a helicopter.  

Further symptoms included getting easily agitated and 
grabbing people by the throat.  He was very careful of his 
surroundings.  He avoided any war movies and avoided talking 
about Vietnam.  He described his concentration as poor.  He 
also reported poor motivation.  His daily routine consisted 
of waking up at 7 o'clock in the morning, drinking coffee, 
and watching the news.  He also did laundry.  He read history 
and science fiction and friends from Vietnam would visit him 
or call him.  In the afternoon, he stated he would take a 
nap.  He reported he did not go out much and he related his 
sister helped him with his grocery shopping and balancing his 
checkbook.

He was described as somewhat unreliable about his substance 
abuse history.  He stated he had cut down his alcohol 
consumption in the past six months.  He reported he had been 
in jail about six different times for alcohol-related 
problems.

He was married from 1979 to 1983.  He had one daughter who 
was 18 years of age.  He described a good relationship with 
her and a good relationship with a sister and with his 
elderly parents.  He was not currently involved in any 
relationship.  He stated he had a half dozen good friends who 
were all Vietnam veterans.  He was involved in The American 
Legion and Vietnam Veterans.

On examination, he was described as well-groomed.  No 
abnormal behavior was noted.  He did not appear to be 
responding to internal stimuli.  Thought processes were 
organized.  Speech was articulate.  There was no thought 
disorder or evidence of psychosis.

The Axis I diagnosis was PTSD.  Also diagnosed was alcohol 
dependence, in remission.  There was no Axis II diagnosis.  
Notation was made of social isolation.  He was given a Global 
Assessment of Functioning (GAF) score of 60.

The veteran was again examined for SSA disability in May 
1999.  He was noted to not get along with others.  He stayed 
to himself and did not know his neighbors.  He had good 
contact with reality.  He had impaired self esteem and 
motivation.  He was spontaneous and goal directed in his 
thinking.  There was no evidence of illogical thought.  He 
admitted to having hallucinations of Vietnam.  There was no 
delusional thinking or other psychotic trends.  He admitted 
to suicidal thinking and related that he had made several 
attempts with his car and jumping in the river.  His last 
attempt had been in January 1999, with a gun.  His sleep and 
appetite were impaired.

The examiner diagnosed depressive disorder, NOS, and PTSD 
acute chronic.  The GAF score was found to be 50.

The veteran was hospitalized by VA from June to July 1999 for 
evaluation of complaints of PTSD symptoms, such as recurring 
nightmares, intrusive thoughts, flashbacks, depression, 
difficulty sleeping, poor appetite, feelings of hopelessness 
and helplessness, survivor guilt, increased startle reflex 
and hypervigilance, and increased anxiety and panic attacks.  
It was noted he was continuing to attend outpatient treatment 
at the Saginaw VA Medical Center.

Mental status examination on admission revealed an alert, 
properly oriented individual in good contact with his 
environment.  Judgment and insight were fair.  Affect was 
appropriate.  Mood was euthymic.  Speech was regular in rate 
and rhythm.  It was coherent and goal-directed.  He was not 
suicidal or homicidal.  He denied current delusions or 
hallucinations, except for PTSD-related problems.

During hospitalization, he participated in psychotherapy.  
His course in the unit was uneventful.  He appeared to have 
benefited from the program.  At the time of discharge, he was 
on a regular diet.  He was to return to the Saginaw VA 
medical facility for outpatient followup.  At the time of 
discharge, it was stated he did not elicit any evidence of 
psychosis.  Notation was made that he was continuing to 
complain of PTSD problems.  The Axis I diagnosis was PTSD.  
There was no Axis II diagnosis.  His GAF score for the past 
year and at present was found to be 29.

The veteran related his symptomatology while hospitalized.  
He reported that when he first came back from the war he felt 
misunderstood.  He did not like people to ask him about 
Vietnam.  He found that he could isolate himself from people 
and drink to forget about Vietnam.  He could not hold a job 
for very long because he could not get along with people in 
authority.  He reported having over a dozen jobs in the 
previous twenty-five years.  He was angry a lot.  He suffered 
from paranoid thinking and flashbacks.  He had trouble making 
decisions and had had suicidal preoccupations.  The only 
friends he had were Vietnam veterans.  He was not able to 
keep a relationship with a woman because he was afraid to get 
close and share his feeling because of all the loss of life 
and death that he was around a lot of the time.  He reported 
that much of the time he had the feeling that he was losing 
control and was afraid that he might hurt someone or himself.  
He also suffered from panic attacks and a very profound 
feeling of survivor's guilt. 

The veteran was granted SSA disability benefits effective 
January 1999, the date of his reported suicide attempt.  

The veteran and his representative gave testimony regarding 
his psychiatric status at the time of a hearing before a 
hearing officer at the Detroit RO in May 2000.  The veteran 
indicated he was continuing to receive treatment at the 
Saginaw VA medical facility.  He was going once every two 
weeks to see a psychiatrist and once every two weeks to 
attend Vietnam veterans' group therapy.  He reported getting 
panic attacks if he did not take his medication.  He had not 
worked since 1994.  He also reported getting rage attacks 
that he had to deal with by medication or isolating himself.  
He reported having flashbacks and increased startle response.  
He reported being a loner with no close friends.  He avoided 
crowds and public gatherings.  He reported still having 
suicidal tendencies, although he had not made any attempts.  
It was noted that Social Security records indicated that an 
attempt at suicide had been made in January 1999.

A PTSD rating examination was given the veteran in September 
2000.  The veteran's medical records were reviewed by the 
examiner.

The veteran denied current suicidal or homicidal ideation, 
but related that he attempted suicide two years earlier by 
car accident.  He recalled that he had hurt his hand at the 
time.  He said that he could not drive since he did not like 
traffic.  He claimed that he did not even renew his license.  
He added that he slept 10 hours a day, two hours at a time.  
He described difficulty falling asleep.  He said that he was 
less depressed than before.  He denied a change of appetite.  
He admitted that he had always had recollections of events 
which happened in Vietnam and had recurring dreams about 
that.  He stated that he wanted to avoid thoughts about his 
experiences, but he was unable to do so.  He avoided 
situations like traffic and certain smells which reminded him 
of Vietnam.  He reported that he liked to be outside and that 
he enjoyed gardening and fishing.  Notation was made of anger 
outbursts and difficulty with concentration.  He stated he 
was always hypervigilant.  He added that he maintained a good 
relationship with his daughter, who lived in Ohio (the 
veteran lived in Michigan) with his ex-wife.  He lived near 
his sister and she helped him with groceries.  His parents 
lived further North and he reported a good relationship with 
them.  He denied any alcohol or illicit drug use.

On mental status examination, he was described as well 
nourished and in no acute distress.  No abnormal body 
movements were observed.  He was cooperative.  Mood was 
euthymic.  Affect was appropriate.  Speech was spontaneous, 
coherent, and relevant.  There were no signs of psychosis, 
including suicidal or homicidal ideation.  He was alert and 
properly oriented.  He was able to remember one out of three 
things in five minutes.  There was no other cognitive 
impairment demonstrated.  Insight and judgment were fair.

The Axis I diagnosis was PTSD.  There was no Axis II 
diagnosis.  His GAF score was given as 60.  It was opined 
that he met the full criteria for PTSD.  He was described as 
having "moderate" difficulty in social and occupational 
functioning.  While he reported having only a few friends 
from Vietnam, it was indicated he was able to maintain a good 
relationship with his sister, his parents, and his daughter.  
Reference was made to the low GAF score he was given at the 
time of admission to the Chicago VA, but the examiner stated 
the current GAF of 60 was being maintained on an outpatient 
basis.

Treatment records, also dated in September 2000, show a 
periodic visit with his VA psychiatrist for medication review 
of psychotropics.  The veteran was noted to have been 
hospitalized for 30 days and was noted to be feeling much 
better.  He was planning to go back in October for a 
scheduled admission.  He was less depressed on Sertraline.  
He had no active suicidal or homicidal ideations.  He seemed 
to be able to take care of his activities of daily living 
fairly well. 

A follow-up treatment record, dated in December 2000, 
reported the veteran was not readmitted in October.  
Treatment records, dated roughly every six months, continued 
to show no suicidal or homicidal ideation.  He had had no 
further inpatient treatment.

In December 2001, the veteran was reported that since 
September 11th, 2001, he had been having more nightmares and 
flashbacks of past traumatic experiences.  He was also 
hearing voices of Vietnamese people during the day time and 
had a feeling of impending doom.  No active suicidal or 
homicidal ideations were noted.

Records show the veteran was next seen in July 2003, for 
medication review.  He stated that since his father recently 
had a "ministroke" he was thinking about death and dying a 
lot.  He had been having more nightmares and flashbacks of 
past traumatic experiences since the war with Iraq.  He was 
also hearing voices of Vietnamese people during the daytime 
and has a feeling of impending doom.  There were no active 
suicidal or homicidal ideations noted.  

In October 2003, the veteran reported he had been having more 
nightmares and flashbacks of past traumatic experiences 
because it was the anniversary time of his Vietnam 
experiences.  He was no longer having auditory 
hallucinations.  He had no active suicidal or homicidal 
ideations noted.

The veteran was most recently examined by VA in January 2004.  
He continued to live alone in an apartment. He had been 
divorced for the past five years and stated that a few years 
ago, his daughter moved to Ohio.  He had been able to visit 
with his family and grandchild a couple of times when they 
came up to see him.  He talked to them frequently on the 
phone.  He denied any romantic relationships, but stated that 
he did have a female friend who came by his apartment, 
helping him with shopping, cleaning, and other activities.  
He stated he also visited a couple of times a month with 
various Vietnam veterans at a local VFW and felt that these 
relationships were close.  He had not worked in over ten 
years.  He last worked as a truck driver.  He believed his 
PTSD symptoms made it difficult for him to concentrate and 
focus on his job.  He was supported on service connected 
pension and Social Security Disability which totaled about 
$1100 a month.

The veteran reported that he spent most of his days fairly 
reclusively in his apartment reading or watching television.  
He stated, in the summer, he enjoyed being out in his garden 
and could ride his bike around the neighborhood.  He tended 
to avoid large crowds and did not drive.  He did not do 
shopping.  He was able to socialize to a limited extent as 
noted above.

The veteran reported that he believed he had become more 
emotionally labile over the past few years and cried more 
easily.  He stated medications that he had had helped with 
flashbacks and nightmares to some extent.  He reported some 
mild worsening of the symptoms around the anniversary of 
significant triggers of his Vietnam trauma.  He tended to 
avoid issues associated in the war and did not get close to 
other people.  He was hypervigilant and startled easily.  He 
did not sleep at night, but preferred to sleep during the 
day. His symptoms were worsened by helicopter noises.

The veteran had had numerous inpatient psychiatric treatments 
in the past.  He reported that his last inpatient treatment 
was in 1999.  He was currently seeing a psychiatrist as an 
outpatient at the VA and was on Zoloft and Risperdal.  He 
reported that Risperdal helped with hypervigilance and voices 
that he heard regarding his combat experience.

The veteran stated he was treated for chronic pain in his leg 
and hip with Darvocet and Motrin. He denied any other new 
medical problems.  He reported he smoked occasionally but 
only drank about one to two alcoholic drinks on average per 
month.  He admitted being a heavy drinker in the past, but 
had not had recent binges or relapse.  He used marijuana in 
the 70s, but has not used any drugs recently.  He also denied 
a history of any recent legal problems.

On mental status examination, the veteran was noted to be 
casually dressed and appeared his stated age.  His speech was 
of normal form and rate.  He reported a depressed mood.  His 
affect was full and appropriate.  There were no current 
hallucinations or delusions.  No thought disorder.  No 
suicidal ideation or intent.  He showed fair insight into his 
problems.

The examiner diagnosed PTSD.  He assigned a GAF score of 55.  
He noted that he believed the veteran continued to show 
multiple symptoms consistent with the diagnosis of post-
traumatic stress disorder.  He was having "reexperiencing 
symptoms," consisting of flashbacks and nightmares; although 
these were somewhat improved with therapy and medications.  
He also showed psychological numbing, avoidance, and hyper 
vigilance symptoms.  By review of the other records, the 
examiner opined that these symptoms had remained fairly 
consistent over the years.  

The examiner believed a GAF score of 55 was a fair reflection 
of his current disability from the symptoms. His most recent 
GAF scores, done in previous VA evaluations were 60.  His GAF 
score on discharge from VAMC hospitalization was 55.  The 
lower GAF score of 29, when he was admitted to VA 
hospitalization from June to July 1999, was explained by the 
examiner who noted that GAF scores from admitted patients 
tended to be lower.  He believed the PTSD symptoms were 
causing a moderate amount of social dysfunction.  The veteran 
was generally isolated and had some problems with interacting 
with others, but he was able to sustain relationships with 
Vietnam friends as well as family members.  He was able to 
perform some activities and interact socially.  The examiner 
opined that the description met the moderate classification 
of GAF score as defined in DSM IV.

The most recent treatment record, dated in September 2004, 
shows the continued to have nightmares.  He was no longer 
having auditory hallucinations.  There were no active 
suicidal or homicidal ideations noted.  The psychiatrist 
noted that overall the veteran's PTSD symptoms were under 
control with the current medications.

Analysis

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 
rating in excess of 30 percent have not been met in this case 
under either the current rating criteria or those in effect 
prior to November 1996.  The medical evidence covering the 
veteran's treatment and evaluation for the past several years 
does not demonstrate that the severity of his PTSD warrants 
the next higher rating of 50 percent under the pertinent 
criteria.  

Review of the GAF scores assigned the veteran, generally in 
the 55 to 60 range, indicate that, as analyzed by the VA 
examiner in January 2004, PTSD was causing a moderate amount 
of social dysfunction.  Although the veteran was generally 
isolated and had some problems with interacting with others, 
he was able to sustain relationships with Vietnam friends as 
well as family members.  He was able to perform some 
activities and interact socially.  The examiner opined that 
this description of the veteran's symptomatology met the 
moderate classification of GAF score as defined in DSM IV.

At the time of a psychiatric examination in April 1999 and, 
again, at the time of an examination by a different physician 
in September 2000, notation was made that while the veteran 
referred to social isolation, he was able to maintain a good 
relationship with a daughter, a sister, his parents, and 
several Vietnam veterans.  The examiner in April 1999 and the 
examiner in September 2000 each gave a GAF score of 60.  As 
noted above, that score represents only moderate difficulty 
in social and occupational functioning.

The Board notes that the description of moderate difficulty 
in social and occupational functioning most nearly 
approximates a 30 percent rating under the pre-1996 criteria, 
which equates to definite impairment, also defined as 
"moderately large."  See VAOPGCPREC 9-1993.

To the extent that the veteran's GAF scores varied, as noted 
in the Joint Remand and by the veteran's counsel, to 45 and 
29 on the occasion of the veteran's inpatient treatment, the 
Board finds, based upon the opinion of the January 2004 VA 
examiner, that the lower GAF scores represented acute and 
transitory exacerbations of symptomatology.  It is true that, 
at the time of hospitalization by VA from June to July 1999, 
he was given a GAF score of 29.  However, in accord with the 
January 2004 VA examiner's opinion, this apparently 
represented an acute exacerbation of the veteran's illness.  
The rating examinations resulting in the GAF score of 60 were 
given at times several months before the hospitalization and 
the year after the hospitalization in question.  The Board, 
therefore, finds the predominant level of disability has been 
indicated by the GAF scores of 55 to 60.  The Board notes 
further that the discharge summary report pertaining to the 
hospitalization in question did not reflect findings that 
meet the criteria of such a low GAF score as outlined above.  
While the veteran was admitted with a multitude of complaints 
associated with PTSD, mental status examination at admission 
reflected he was alert, and properly oriented, in good 
contact with his environment, showing fair judgment and 
insight, exhibiting appropriate affect, demonstrating 
euthymic mood, and exhibiting regular, coherent, and goal-
directed speech.  These findings are not consistent with a 
GAF score of 29 - which indicates behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.

Review of the notation of a suicide attempt in the SSA 
disability claim reveals several inconsistencies.  The 
attempt is not contemporaneously noted by the veteran's 
treating psychotherapist/social worker or his psychiatrist.  
The treatment notes as well as examination reports routinely 
note that the veteran does not have suicidal ideation.  On 
several occasions he is noted to have suicidal thoughts, but 
without a plan or intent.  At various times, the veteran 
asserted that he hurt his hand during a suicide attempt, 
either by hitting something, or in an intentional vehicular 
accident.  Given these inconsistencies, the Board assigns 
little credibility to the veteran's assertions of suicidal 
ideation; they thus have little probative value in weighing 
the evidence against the rating criteria.

The Board notes the veteran's report of panic attacks during 
his May 2000 RO hearing.  He stated that the frequency was 
once maybe twice per week, less often if he was on his 
medication.  This appears to be the only evidence of panic 
attacks occurring more frequently than once per week.  During 
hospitalization he was noted to be suffering from anxiety and 
increased stress on several occasions; however, it does not 
appear that the veteran has reported such symptomatology to 
his treating mental health providers, nor to the various 
examiners.  Most recently, the veteran was noted to have his 
overall symptoms under control on current medications.  The 
Board finds that this testimony, when considered with the 
wider competent medical evidence, treatment and examination 
reports, does not support a finding of panic attacks more 
than once per week; one of the criteria for a 50 percent 
disability rating under the post 1996 rating criteria.  

With respect to the specific rating criteria, the 
preponderance of the evidence is against a finding of 
considerable impairment as is required for a 50 percent 
disability rating.  As noted above, the GAF scores have 
generally been in the "moderate" impairment range.  The 
veteran's thought form, content, speech, and cognition are 
uniformly found to be normal.  While he is described as 
having isolative tendencies, he maintains social and familial 
contacts.  He is uniformly noted to interact well with others 
in group therapy settings.

The sole description of the veteran's impairment in terms 
greater than moderate or definite appears to be the September 
1996 letter from the veteran's VA therapist.  At that time, 
the veteran was noted to display fits of anger, and exhibit 
negative behaviors to supervisors that gave him a severe 
industrial impairment.  The therapist saw the veteran as a 
person who could not remain productive for a long period of 
time in a more stringent work environment.  The Board again 
notes that this evidence was found in the RO's final 
September 1996 rating decision to be inadequate to support a 
rating greater than 30 percent.  Additionally, the Board 
finds that the description of the veteran is inconsistent 
with the more recent treatment and examination records as 
outlined above.  None of these records indicate severe 
industrial impairment.  

With respect to the current rating criteria, the Board 
observes that the veteran has not shown flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; memory impairment; 
impaired judgment or abstract thinking; or disturbances of 
motivation or mood.  While he has been noted to have periods 
of depression and anxiety, nightmares, and sleep impairment, 
these symptoms merely meet the criteria for a 30 percent 
disability.  The Board finds that while panic attacks were 
reported on one occasion, at the RO hearing, to occur more 
frequently than once per week, the preponderance of the 
evidence does not support such a frequency.  Panic attacks 
occurring once per week or less often are supportive of only 
a 30 percent rating.

The veteran's attorney has noted that the veteran's reported 
auditory hallucinations meet the criteria for a 100 percent 
disability rating under the current criteria.  The Board does 
not agree.  While the Board recognizes that for a period the 
veteran reported hearing voices calling his name, more 
recently these auditory hallucinations have been noted to be 
absent.  Thus, they do not meet the criterion of "persistent 
delusions or hallucinations."  Even if the veteran was found 
to have persistent auditory hallucinations, the veteran has 
never been noted to have other symptoms indicative of total 
occupational and social impairment.  The symptoms recited in 
the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating." Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment. Id. at 443.

While the veteran is in receipt of disability compensation 
from the SSA based in part upon his PTSD symptomatology, the 
Board is not bound by that determination.  While informative, 
the regulations governing SSA disability are not equivalent 
to those governing VA disability rating.  Based upon the 
Board's independent review of the SSA decision and the 
documentation used to support it, the Board does not reach 
the same conclusions.  The disability benefits appear to be 
predominantly based upon the veteran's assertions of suicidal 
ideation and an attempt in January 1999.  As noted above, the 
Board assigns little weight to these accounts, given the 
uniform denial of suicidal ideation and lack of contemporary 
accounts in the treatment record.  Thus, the Board does not 
agree that the veteran's PTSD symptomatology is productive of 
total occupational disability.

In sum, the preponderance of the competent and probative 
evidence of record is against an evaluation in excess of 30 
percent.  While there is evidence of greater disability than 
30 percent, when weighed against that which shows the 
veteran's PTSD most nearly approximating the criteria for a 
30 percent disability, the evidence is not so evenly balanced 
to raise a reasonable doubt.  Accordingly, the appeal is 
denied.


ORDER

The claim of entitlement to an evaluation greater than 30 
percent for PTSD is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


